Citation Nr: 1122759	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed hypertension.   

2.  Entitlement to service connection for claimed non-Hodgkin's lymphoma.    

3.  Entitlement to service connection for claimed respiratory disorder.  

4.  Entitlement to service connection for claimed erectile dysfunction.    

5.  Entitlement to service connection for claimed peripheral neuropathy of the upper extremities.    

6.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities.    

7.  Entitlement to service connection for claimed kidney disorder.   

8.  Entitlement to service connection for claimed skin disorder.    

9.  Entitlement to service connection for claimed nervous disorder.  

10.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1973.  He served in Vietnam from June 1969 to May 1970.   

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and February 2009 from the RO.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge held at the RO in September 2010.   A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the hearing before the Board in September 2010, the Veteran identified a private health care provider, Dr. Bruce W. Dixon, from the Allegheny County Health Department located in Pittsburgh, Pennsylvania.  He stated that Dr. Dixon treated him for all of the claimed disorders and he had been seeing Dr. Dixon since 1976.  The Veteran submitted a completed authorization for Dr. Dixon to VA in September 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

At the recent hearing, the Veteran testified that he sought medical treatment for hypertension at the VA healthcare system in Pittsburgh.  He stated that he sought treatment for a kidney disorder from the VA healthcare system in Oakland.  He also stated that he was treated at the VA medical facility in Pittsburgh for a mental disorder in 2007 and 2008.  Of record are VA treatment records dated in 1975 and from December 2007 to February 2009.  

The RO should obtain the VA treatment records from the VA Healthcare System in Pittsburgh and Oakland for treatment of the claimed hypertension, kidney disorder, and mental disorder dated from January 2007 to December 2007 and from February 2009.   

The Veteran also stated that he was treated for peripheral neuropathy at the University of Pittsburgh Medical Center.  He stated that he received mental health treatment at a Vet Center in 2007 and 2008.  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the medical records from the University of Pittsburgh Medical Center and the Vet Center.  

The RO should ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain the medical records from any other VA and non-VA health care provider that has treated the Veteran for the claimed disabilities.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

At the hearing in September 2010, the Veteran testified that his diabetes mellitus had worsened.  The Veteran stated that he began having symptoms in his hands and feet due to the diabetes mellitus.  He submitted medical evidence in support of his contentions that the diabetes mellitus had worsened.  

In a February 2009 statement, Dr. Dixon indicated that the Veteran had visual, cardiovascular, and neurological complications due to the diabetes mellitus.  Dr. Dixon noted that the Veteran had neuropathy of the left foot and leg, decreased circulation, peripheral vascular disease of the left foot, and visual blurring due to the diabetes mellitus.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the diabetes mellitus.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran contends that the service-connected diabetes mellitus has caused the peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and the kidney disorder.  

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2010).  

This medical information, specifically the February 2009 statement by Dr. Dixon, is an indication that the Veteran's claimed disabilities may be caused or aggravated by the service-connected diabetes mellitus.  This is sufficient evidence to warrant an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that a medical opinion and examination is necessary to determine whether the service-connected diabetes mellitus causes or aggravates the claimed disabilities.  

The Veteran has also testified that, during service, he developed a skin disease that has continued since service.  Hence, a VA examination should be performed to determine the nature and likely etiology of the claimed skin disorder.  

Accordingly, these matters are REMANDED to the RO for the following action:

1.  After obtaining the necessary releases from the Veteran, the RO should take all indicated action to obtain copies of all medical records referable to treatment by Dr. Bruce W. Dixon, from the Allegheny County Health Department located in Pittsburgh, Pennsylvania.  If no records are available, documentation stating such should be incorporated into the claims file.  

2.  The RO also should take all indicated action to obtain copies of all treatment records from the VA Healthcare System in Pittsburgh and Oakland for treatment of the claimed hypertension, kidney disorder, and mental disorder dated from January 2007 to December 2007 and from February 2009. 

3.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment sources for the claimed disabilities.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

The RO should ask the Veteran to submit signed authorizations to enable VA to obtain any pertinent medical records from the University of Pittsburgh Medical Center and the Vet Center.   

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA.

4.  The RO should schedule the Veteran for a VA examination in order to determine the severity of the service-connected diabetes mellitus.  The claims folder should be made available to the examiner for review.  

All indicated testing should be undertaken.  The examiner should report whether the diabetes mellitus requires insulin and a restricted diet; oral hypoglycemic agents and restricted diet; and/or regulation of activities.  The examiner should report whether the diabetes mellitus causes episodes of ketoacidosis; and/or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

The examiner should report all complications of the diabetes mellitus.  The examiner should render a medical opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the hypertension, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and the kidney disorder are caused or aggravated by the service-connected diabetes mellitus.  The examiner should quantify the amount of any aggravation, if possible.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

5.  The RO also should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed skin condition.  

The claims folder should be made available to the examiner for review.  All indicated testing also should be performed.  The examiner should elicit from the Veteran and record a complete medical history.  

Based on his/her review of the case, the examiner should opine as to whether any current skin disability at least as likely as not is due to an event or incident of the Veteran's active service.  

6.  Following completion of all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should provide a full responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


